Citation Nr: 0905478	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-07 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for right eye corneal edema.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history

The April 2003 rating decision granted compensation under 
38 U.S.C.A. § 1151 (2002) for right eye corneal edema related 
to cataract surgery.  The disability was evaluated as 10 
percent disabling effective November 20, 2002.  Rating 
decisions dated June 2003 and April 2006 continued the 10 
percent disability ratings.  The veteran disagreed and 
perfected an appeal.

In a November 2007 decision, the Board remanded the issue for 
further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board's November 2007 remand directed the 
AMC to obtain copies of patient records from VA outpatient 
centers and to provide a medical examination to determine 
whether the veteran's corneal edema of the right eye results 
in any visual field loss.  The record reveals that the 
veteran's patient records from the VA Lakeside and Westside 
outpatient centers have been obtained.  The record also 
reveals that the veteran was examined in January 2008 and 
that an amended medical report was dated April 2008.  
Unfortunately, the Board finds a remand necessary because the 
AMC has not substantially complied with the Board's remand.
In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.  Although VBA is required to comply with 
remand orders, it is substantial compliance, not absolute 
compliance that is required.  See Dyment v. West, 13 Vet.App. 
141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
"more that substantially complied with the Board's remand 
order").

In this case, the November 2007 remand sought evidence from 
which it could be determined whether a disability rating 
using the criteria for ratings for impairment of field vision 
would be more appropriate than a disability rating based on 
the criteria for visual acuity under 38 C.F.R. § 4.84a, 
Diagnostic Code 6300 [iritis] (2008).  In the April 2008 VA 
examination report, the examiner clearly attributed the 
fluctuation of visual field to the veteran's corneal edema of 
the right eye.  Visual field charts were attached to the 
report, but neither chart presents a legible meridian.  In 
order to competently rate loss of field vision, the Board 
must have a copy of a Goldman Perimeter Chart with depictions 
of the loss in terms of the chart sectors.  See 38 C.F.R. 
§ 4.76 (2008).  Because the examination report did not 
contain crucial information required by the Board's remand, 
the Board finds that Stegall requirements have not been met 
and the claim must be remanded.

The Board remands the claim to obtain legible charts made in 
the January 2008 examination, or, in the alternative, to 
provide the veteran with a new examination which results in 
an examination report with legible charts depicting the 
veteran's loss of field vision.


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.  VBA shall obtain legible Goldman 
Perimeter Charts depicting the veteran's 
right eye loss of field vision made during 
the January 2008 VA medical examination.  
If the charts are not available or are not 
legible, then VBA shall arrange for the 
veteran to be examined to determine the 
extent and nature of right eye loss of 
field vision, and to include legible 
depiction of such loss of field vision on 
Goldman Perimeter Charts as required under 
38 C.F.R. § 4.76 (2008).  Any examination 
report, including legible charts, shall be 
associated with the veteran's VA claims 
folder.

2.  After completion of the foregoing and 
any other development deemed necessary, 
VBA should then adjudicate the issue on 
appeal based on any additional evidence.  
If the benefits sought on appeal are not 
granted, VBA should furnish the veteran 
and her representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




